Case 1:17-cr-00183-TWP-TAB Document 55 Filed 04/16/19 Page 1 of 2 PageID #: 240




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
          Plaintiff,                                  )
                                                      )
     v.                                               ) Cause No.: 1:17-CR-0183-TWP-TAB
                                                      )
 BUSTER HERNANDEZ,                                    )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil,       )
 Greg Martain, Purge of Maine,                        )
 uygt9@hushmail.com, jare9302@hushmail.com,           )
 Dtvx1@hushmail.com, Leaked_hacks1,                   )
 Closed Door, Closed Color, Clutter Removed,          )
 Color Rain, Plot Draw, and Invil Cable)              )
                                                      )
          Defendant.                                  )

                                              ORDER

          THIS MATTER comes before the Court on the Unopposed Motion by the United States

 to Correct a Scrivener’s Error in the Superseding Indictment.       This Court, having reviewed

 the motion and being duly informed in the matter, finds the Motion well taken and now GRANTS

 that motion.

          Therefore, IT IS SO ORDERED:

          1. The United States may correct the Superseding Indictment as follows: beginning with

              paragraph 63, “Count 11” will become Count 12, and every subsequent Count will

              increase by 1.   The headings will also be edited to correspond to the correct count

              numbering. The forfeiture allegations will be corrected to reflect a total of 41 counts in

              the Superseding Indictment. The clerk is directed to make these changes in CM/ECF.




                                                  1
Case 1:17-cr-00183-TWP-TAB Document 55 Filed 04/16/19 Page 2 of 2 PageID #: 241




       2. No other changes will be made to the Superseding Indictment without prior order of

          the Court.

       3. The United States will present a corrected copy to the Magistrate Judge and Defense

          Counsel prior to the April 17, 2019 Initial Appearance on the Superseding Indictment.

          The United States will also file a copy of the corrected document in CM/ECF

          using the submission event and noting that it is a corrected copy of the

          Indictment.




                  SO ORDERED


                  Date: 4/16/2019                      ________________________
                                                       Hon. Tanya Walton Pratt, Judge
                                                       United States District Court
                                                       Southern District of Indiana




      Distribution to all registered counsel via electronic notification.



                                                 2
